Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed December 7, 2020 has been entered.  Claims 1, 2, 4 and 6-30 are pending in this application, with claims 6-19 and 22-30 withdrawn from consideration as directed to a non-elected invention.  Thus, claims 1, 2, 4, 20 and 21 are examined herein.

The Substitute Specification filed December 7, 2020 has been entered and will serve as the specification in this application.

Rejections—35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (U.S. Patent 6,592,645) in view of Celik et al. (US 2005/0221088).
Mizutani discloses spherical nickel powders, with at least examples 12 and 13 of Mizutani denoting specific examples of such powders having an average particle diameter and crystallite diameter within the ranges specified in instant claim 1. With 
Mizutani does not specify any particular amount of nitrogen in the prior art material, does not discuss the particular set of properties recited in claim 1 as amended, and does not specify the ratio of standard deviation to average diameter as recited in claim 1 as amended. However,
           a)    With respect to nitrogen, it is noted that no nitrogen appears to be used in making the nickel powders of the prior art. It is therefore a reasonable assumption that one of skill in the art, seeking to form substantially pure Ni powders as disclosed by Mizutani, would produce powders containing a very small amount of nitrogen, i.e. within the limit of the instant claims.
	b)     With respect to properties (i.e. shrinkage and expansion values upon molding), given that the actual materials of Mizutani are substantially identical to those of the present invention in composition, shape, and microstructure, one of skill in the art would expect that any attendant properties of those materials (such as what would occur if one pressurized, molded and heated those materials in a manner as claimed) would likewise be the same or nearly so in both the prior art and the invention.  Further, Celik Table 2 indicates that similar materials (submicron nickel powders for use in pastes and capacitor electrodes) possess properties consistent with those presently claimed, giving rise to a conclusion that the materials of Mizutani would have similar properties.
           c)    With regard to ratio of standard deviation to diameter, one of skill in the art of powder metallurgy (particularly in the field of submicron powders as in both Mizutani 
Thus the disclosure of Mizutani et al., combined with the teachings of Celik et al., would have rendered an invention as claimed obvious to one of ordinary skill in the art.

Claims 1, 2, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0027765) in view of Celik et al.
Kim discloses nickel powders, which from the drawing figures of Kim appear to be spherical. At least powder B in Table 3 of Kim has a particle diameter and crystallite diameter as set forth in instant claim 1. With respect to claims 20 and 21, Kim para. [0082-0083] discloses pastes and electrodes in accord with these claims.
Kim does not specify any particular amounts of nitrogen or alkali metals as set forth in instant claims 1 and 2, does not discuss the particular set of properties recited in claim 1 as amended, and does not specify the ratio of standard deviation to average diameter as recited in instant claim 5. However,
a)    With respect to nitrogen and alkali metals, it is noted that no nitrogen or alkali metals appear to be used in making the nickel powders of the prior art. It is therefore a reasonable assumption that one of skill in the art, seeking to form substantially pure Ni powders as disclosed by Kim, would produce powders containing a very small amount of nitrogen and alkali metals, i.e. within the limit of the instant claims.

c)    With regard to the ratio of standard deviation to diameter, one of skill in the art of powder metallurgy (particularly in the field of submicron powders as in both Kim and the present invention) will seek to produce powders having as little variation as practical in particle size. Thus, material having a small standard deviation of particle diameters as presently claimed would have been considered at best an obvious variant of the material as disclosed by Kim.
Thus the disclosure of Kim et al., combined with the teachings of Celik et al., would have rendered an invention as claimed obvious to one of ordinary skill in the art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. or Kim et al., either of which in view of CN 1-5188992 (and its translation).
Neither Mizutani nor Kim, discussed supra, disclose sulfur on a surface of their respective powders as required by the instant claim. CN ‘992 is directed to spherical Ni powders having a diameter and crystal size similar to those of Mizutani or Kim for 
Based on this disclosure of CN 105188992, one of ordinary skill in the art would have been motivated to include sulfur on the surface of the powders as disclosed by either of Mizutani et al. or Kim et al.

			Response to Argument
8.	In a response filed December 7, 2020, Applicant suggests that the examiner was relying on some type of “inherency” in making the previous rejections, i.e. that the claimed properties would be inherent in the disclosures of Mizutami or Kim.  This is not correct; the examiner did not state or imply and does not believe that the properties in the claimed materials were “inherent” in the prior art.  Rather, the examiner’s position is that one of ordinary skill in the art would have had a reasonable expectation of success in producing nickel powders or pellets having properties as claimed from the disclosures of the prior art, given that those disclosures are of materials substantially identical in composition, shape and microstructure to the materials presently claimed.  In any event, all rejections of claim 1 as amended further rely upon the disclosure of Celik, which gives further credence to the belief that the materials of Mizutani or Kim would possess the claimed properties.

Applicant asserts that the “CV value” as presently claimed would distinguish the claimed materials from those of the prior art.  To this end, Applicant proposes a comparison of several materials of the invention to several materials found in three separate publications.  While Applicant indicated that those publications were “submitted herewith” (i.e. with the response), no copy of two of the three publications appears to be of record in this application.  Further, any comparison or other showing of facts intended to show distinction between the prior art and the invention should be submitted in the form of a declaration under 37 CFR 1.132.  To be effective, such a declaration must make a sufficient showing in the manner prescribed in MPEP § 716.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


							
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	January 29, 2021